Exhibit 10.1

February 1, 2016

Mr. Robert Hau

Dear Bob:

Thank you for the time and commitment you displayed during the interview
process. We are impressed with the depth and breadth of your experience, and
believe you will have a positive impact on Fiserv, its clients and shareholders.

We are pleased to offer you the role of Executive Vice President and Chief
Financial Officer (CFO). As CFO, you will be one of the most visible leaders in
the Company, helping us create value for our key constituents as we aspire to be
the most admired company in the financial technology industry.

We have assembled an attractive compensation package which we believe will
provide meaningful value for you and your family. As CFO, you will be based in
Brookfield, WI and report to me.

Title

Executive Vice President, Chief Financial Officer

Annual Base Salary

$625,000 per year paid semi-monthly in accordance with our regular payroll
process.

Sign-On Equity Award

In recognition of the value we believe you will bring to your new role, we will
provide you with an upfront equity award granted on your start date with an
initial valuation of approximately $5,500,000.

 

  •   $2.5 million of the sign-on equity will be Restricted Stock Units which
will vest equally on the third and fourth anniversary of your start date.

 

  •   $3 million of the sign-on equity will be Non-Qualified Stock Options which
will vest equally on the third and fourth anniversary of your start date.



--------------------------------------------------------------------------------

Sign-On Cash Award

In furtherance of the value we believe you will bring to Fiserv, the Company
will provide you a one-time cash award of $500,000 to be paid within 30 days of
your employment start date. In the event that you leave Fiserv within 24 months
of your commencement date, you will be required to repay the entire amount.

Annual Cash Incentive Plan (ACIP)

 

  •   You will participate in our annual cash incentive plan with an annual
bonus target of $687,500 (110% of your base compensation) and a maximum payout
of $1,375,000 (220% of base salary) in each year.

 

  •   Your bonus payout will vary based upon the achievement of designated
criteria annually which may include, but not be limited to, company performance,
functional performance, individual performance and leadership.

 

  •   Bonus awards as earned will be paid no later than March 15 of the year
following the calendar period.

 

  •   You must be employed by the Company on the payment date to receive an ACIP
payout for the prior year.

Annual Equity Incentive Plan (AEIP)

 

  •   You will be eligible to participate in our long-term equity plan (AEIP)
which is a wealth building program for senior executives designed to reward and
compensate you for long-term performance, and align your rewards with that of
our shareholders.

 

  •   Your base annual equity target will be $2,000,000 which will be delivered
in the form of Restricted Stock Units, Stock Options and Performance Shares with
vesting to occur over a three to four year period. Your option award will vary
each year based on your performance, that of the Company, and other criteria as
determined by the Board of Directors from time to time.

 

  •   All equity is subject to increases and decreases in value based on the
share price at the time the award is made and/or vests. You will be eligible for
your first annual award in February 2017.

 

  •   The actual award amount will vary based on the assessment of your
performance as recommended each year by the CEO and approved by the Fiserv Board
of Directors.

Executive Share Ownership

As an executive officer, you will be subject to the Executive Share Ownership
program for executives. The plan requires you to hold equity, as defined by the
plan, in an amount equal to four times your base salary. You will have five
years to meet the share ownership requirements with increments required to be
accumulated beginning in year two. Restricted shares and a designated percentage
of vested, in-the-money option value, will count toward your holding
requirement.



--------------------------------------------------------------------------------

Additional Long-Term Wealth Building

401K Savings Plan

You will be eligible to participate in the Company 401(k) Savings Plan with a
match of up to 3% (subject to the IRS limits).

 

  •   Associates may contribute from one to fifty percent of their compensation
to the plan on a pre-tax basis depending upon personal circumstances.

 

  •   The Company match is immediate and contributed on a per-pay period basis.

 

  •   You are 100% vested in the money you defer into the 401(k) plan. The
matching contributions from Fiserv will vest after you have accrued two years of
service.

Employee Stock Purchase Plan (ESPP)

You are eligible to purchase Fiserv stock and may participate in the ESPP at the
beginning of the first quarter following your start date.

 

  •   You can purchase stock at a 15% discount to the closing price on the last
trading day in the quarter through after-tax payroll deductions.

 

  •   You can contribute from one to ten percent of your base salary up to the
allowable IRS maximum.

 

  •   Stock is purchased quarterly and deposited into a personal account
administered by Fidelity Investments.

Benefits

You will be provided a comprehensive executive benefits package designed to help
provide security for you and your family. Fiserv places a strong emphasis on
health and wellness education, and preventive services aimed at helping maintain
your health and in becoming an informed consumer. Most of our benefits are
effective on your first day of employment. The enclosed 2015 Associate Benefits
Summary will provide additional information and specific eligibility
requirements.

Post-Termination Benefits

You will participate in the executive severance plan which provides twelve
months of severance benefits in the event of a not-for-cause termination. In the
event that you are terminated for a reason other than cause, and the initial
sign-on equity award granted upon the commencement of your employment is not
fully vested, the remaining unvested awards shall vest under this agreement.

Relocation

You will be required to relocate to the Milwaukee area within 12 months of your
start date. We will provide you with a full relocation package consistent with
that provided to other similarly situated executives in the Company which shall
cover all reasonable expenses subject to normal approvals. Should your
employment terminate within the first 24 months of your start date for any
reason other than a Reduction in Force, you will be liable to reimburse the
Company for the costs related to your relocation.



--------------------------------------------------------------------------------

Paid Time-Off (PTO)

As an Executive Vice President participating in the Executive Share Ownership
program, you may take personal time off as appropriate subject to Company
approval which includes holidays, vacation and sick time. You are not subject to
a defined PTO program and there is no carry-forward of time in any period.

Start Date

We anticipate a March 14, 2016 or other mutually acceptable start date. This
offer is contingent upon your successful completion of our pre-hire processes
including background check and other screens.

Bob, we are excited to have you join the Fiserv leadership team. We believe the
possibilities for the Company are tremendous, and believe you will play an
important role in our success. We look forward to having you be part of the
Fiserv team that is driving the transformation of the financial services
industry.

If this offer is acceptable, please sign below and return to me at your earliest
convenience.

Very truly yours,

/s/ Jeffery W. Yabuki

Jeffery W. Yabuki

Chief Executive Officer

Enclosures

cc: Kevin Pennington

Acknowledged and accepted:

 

/s/ Robert Hau

    

February 5, 2016

Robert Hau

     Date